In accordance with stipulation of counsel that the merchandise and issues are the same in all material respects as those the subject of United States v. Joseph Tanous (53 CCPA 129, C.A.D. 889), the court found and held that foreign value, as that value is defined in section 402(c), Tariff Act of 1930, as amended, is the proper basis for determination of the value of the “Chiclines” brand bubble chewing gum involved herein and that such value is the invoiced unit value of 6.50 pesos per 100 tablets (or per kilo), f.o.b. Mexico City, net packed, plus 1.65 per centum Mexican stamp tax.